Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/20/2021 has been entered. Claims 1-20 are cancelled and pending claims 21-40 are addressed below. 

Claim Objections
Claim 35 is/are objected to because of the following informalities:  “plurality of first reliefs” should be “the plurality of first reliefs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koiwa (US 2015/0083442).
Re claim 21, Koiwa discloses a sprinkler assembly (see fig. 1), comprising: 

a first body(23, 24, 22) comprising an inlet (upstream opening of 21) and an outlet (downstream opening of 21) along a longitudinal axis (vertical center line labeled III-III), and a cylindrical portion (23-24 and/or 31, 32) around the longitudinal axis; and a deflector (22) coupled with the first body; and 
a cap (bottom portion, H1) comprising: 
a second body (body of H1) including an annular wall  (18, and at T2) extending along the longitudinal axis (see fig. 1) and 
an end wall (15, or 15 and 11) coupled to the annular wall, the annular wall having an inner surface and an outer surface (see fig. 1), the annular wall and the end wall define a recess (inside 18 and T2) to receive the sprinkler; a plurality of first reliefs (spaces outside of 15, and in between each of flange 14) on an outer radial surface (of 15) of the end wall; and a protrusion (13) coupled to the second body and extending into the recess (10; see fig. 1), the protrusion engages with the sprinkler (see fig. 3) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler (as shown in fig. 3: when 13 engages 22, cap H1 cannot move upward further relative to sprinkler) or (b) rotation of the cap relative to the sprinkler about the longitudinal axis.

Re claim 22, Koiwa discloses the plurality of first reliefs (around 15) to receive a tool protrusion of a tool to allow torque to be applied to the cap (par. 29).



Re claim 24, Koiwa discloses the cylindrical portion (23, 24) comprises a first disk (23) and a second disk (disk shown directly between 23 and 33) further from the inlet than the first disk (23), the second disk defining a plurality of second reliefs (33).

Re claim 25, Koiwa discloses the first body comprises a neck portion (tapering portion shown at 21) extending from the inlet towards the outlet (see fig. 1) and defining a passage (at 21) fluidly coupled with the inlet; and the cylindrical portion (23, 24) extends further outward than the neck portion relative to the longitudinal axis (see fig. 1).

Re claim 26, Koiwa discloses the first body comprises a neck portion (tapering portion shown at 21) extending from the inlet towards the outlet (see fig. 1) and defining a passage (at 21) fluidly coupled with the inlet, the passage decreases in inner diameter from the inlet (see fig. 1).

Re claim 27, Koiwa discloses the cylindrical portion comprises a first disk (at 23), a second disk (disk structure engaging above 25, below 23) further from the inlet than the first disk (see fig. 1), and a support (horizontal disk structure above 33) between the 

Re claim 28, Koiwa discloses the protrusion (13) is a first protrusion (see fig. 1), the sprinkler assembly comprising: a plurality of second protrusions (17) extending inward from the inner surface into the recess.

Re claim 29, Koiwa discloses the protrusion (13) is a first protrusion, the sprinkler assembly comprising: a plurality of second protrusions (two of the portions 17 with upper interior walls labeled T1; see fig. 3) extending inward from the inner surface into the recess (inside 18 and T2); and a plurality of third protrusions (another two of the portions 17 with upper interior walls labeled T1; see fig. 3) extending inward from the inner surface (inner surface of T2) into the recess, the plurality of third protrusions secure the cap with the cylindrical portion (top surface upper protrusion at T1, 17 engage support cup 31, which secure positioning between the cap and cylindrical portion, preventing further upward movement of the cap).

Re claim 30, Koiwa discloses the plurality of first reliefs (spaces between flanges 14 at outer surface of 15; see fig. 1) to receive a tool protrusion of a tool to allow torque to be applied to the cap to rotate the first body and the cap (inter flange spaces around the end wall 15 can receive a tool, torque applied to the cap would also rotate the first body when they are engaged as shown in fig. 3).



Re claim 32, Koiwa discloses a plurality of pins (30) coupled with the deflector, each pin of the plurality of pins (30) coupled with a respective aperture (29) of the first body (see fig. 1).

	Re claim 33, Koiwa discloses A cap (H1) of a sprinkler assembly, comprising: a body including an annular wall (18, T2) extending along a longitudinal axis (line III-III; see fig. 1) and an end wall (15) coupled to the annular wall, the annular wall having an inner surface and an outer surface (surfaces of 18 and T2), the annular wall and the end wall define a recess (inside 18, T2) to receive a sprinkler (23, 24, 22); 
a plurality of first reliefs (at outer surface of 15, spaces in between 14) on an outer radial surface of the end wall (15); and 
a protrusion (13) coupled to the body and extending into the recess (see fig. 1), the protrusion (13) engages with the sprinkler (engage 22 to limit upward movement of the cap; see fig. 3) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler or (b) rotation of the cap relative to the sprinkler about the longitudinal axis.

Re claim 34, Koiwa discloses the plurality of first reliefs (spaces around 15, in between flanges 14 can receive a protrusion) to receive a tool protrusion of a tool to allow torque to be applied to the cap (par. 29).


Re claim 36, Koiwa discloses the protrusion (13) is a first protrusion (see fig. 1), the sprinkler assembly comprising: a plurality of second protrusions (17) extending inward from the inner surface (inside 18 and T2) into the recess.

Re claim 37, Koiwa discloses the protrusion is a first protrusion, the cap comprising: a plurality of second protrusions extending inward from the inner surface into the recess; and a plurality of third protrusions extending inward from the inner surface into the recess, a plurality of second protrusions (two of the portions 17 with upper interior walls labeled T1; see fig. 3) extending inward from the inner surface into the recess (inside 18 and T2); and a plurality of third protrusions (another two of the portions 17 with upper interior walls labeled T1; see fig. 3) extending inward from the inner surface (inner surface of T2) into the recess, the plurality of third protrusions secure the cap with the cylindrical portion (top surface upper protrusion at T1, 17 engage support cup 31, which secure positioning between the cap and cylindrical portion, preventing further upward movement of the cap).



Re claim 39, Koiwa discloses the outer surface is at least one of tapered and angled relative to the longitudinal axis (see fig. 3, tapered and angled at portion 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-31, 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2004/0134670) in view of Koiwa (US 2015/0083442).
Re claim 21, Orr discloses a sprinkler assembly (10, 12; fig. 1), comprising: a sprinkler (12) comprising: a first body (14) comprising an inlet (15a) and an outlet (15b) along a longitudinal axis (central axis of 14), and a cylindrical portion (from 20-32) around the longitudinal axis; and a deflector (34) coupled with the first body (see fig. 1); and a cap (10) comprising: a second body (44) including an annular wall (see fig. 2: 44 is an annular wall) extending along the longitudinal axis and an end wall (42 and 60) coupled to the annular wall (44), the annular wall having an inner surface and an outer surface (see fig. 4), the annular wall and the end wall define a recess (46) to receive the sprinkler; see figs. 2 4); and a protrusion (one of 50a, 52, 54) coupled to the second body and extending into the recess, the protrusion engages with the sprinkler (see figs. 2, 4: a portion of 50a/52/54 engages 26) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler or (b) rotation of the cap relative to the sprinkler about the longitudinal axis (a portion of 50a/52/54 limit rotation of cap 10 relative to sprinkler 12 to a certain degree; par. 36).
Orr does not teach an outer surface of the end wall 44 having a plurality of first reliefs on an outer radial surface of the end wall. 
However, Koiwa discloses a sprinkler assembly, in the same field of endeavor, having a cap H1 with an end wall construction at 11 and 15 (see fig. 1) provided with a plurality of first reliefs (spaces between flanges 14 surrounding radial outer surface of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr to incorporate the teachings of Koiwa to substitute the end wall 42, 60 of Orr with the end wall having a plurality of relief shown in Koiwa. Doing so would make the easier to manipulate the assembly from a distance, when it’s out of reach, as taught by Koiwa in paragraphs 29, 45. The substitution of one known element (end wall with grip) as taught by Orr for another (end wall with grip and tool slots) as taught by Koiwa would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  since the substitution of the end wall construction would have yielded predictable results, namely, providing an engagement surface to manipulate the cap during assembly, disassembly. 

Re claim 22, Orr, as modified, discloses the plurality of first reliefs (in view of Koiwa) to receive a tool protrusion of a tool to allow torque to be applied to the cap (see fig. 1 of Koiwa, slots between flanges 14, at the outer surface of portion 15 allow torque to be applied to the cap).

Re claim 23, Orr, as modified above, discloses a plurality of second reliefs (opposing corner slots defined between 20 and 30; see figs. 1-2) defined by the cylindrical portion, the plurality of first reliefs (slots between 14 at end wall modified in 

Re claim 24, Orr, as modified, discloses the cylindrical portion comprises a first disk (20) and a second disk (32) further from the inlet (15a) than the first disk, the second disk defining a plurality of second reliefs (grooves/slots on opposite sides of 32; see Orr’s fig. 1).

Re claim 25, Orr discloses the first body comprises a neck portion (see Orr’s fig. 4: neck is between 15a and 35, which has the same structural neck configuration disclosed as neck portion 240 in applicant’s figs. 4-5) extending from the inlet (15a) towards the outlet (15b) and defining a passage (15; par. 32) fluidly coupled with the 

Re claim 26, Orr discloses the first body comprises a neck portion (see fig. 4: neck is between 15a and 35, which has the same structural neck configuration disclosed as neck portion 240 in applicant’s figs. 4-5) extending from the inlet (15a) towards the outlet (15b) and defining a passage (15; par. 32) fluidly coupled with the inlet, the passage decreases in inner diameter from the inlet (see fig. 4).

Re claim 27, Orr discloses the cylindrical portion comprises a first disk (20), a second disk (32) further from the inlet (15a) than the first disk, and a support (28, 30) between the first disk and the second disk, the cylindrical portion defining a passage (interior space within 20, 32, 28, 30; see figs. 1 and 4) extending between the first disk, the second disk, and the support.

Re claim 28, Orr discloses the protrusion is a first protrusion (one of 50a or 52, 54), the sprinkler assembly comprising: a plurality of second protrusions (2 of ribs 48 shown in fig. 4; or another pair of 52/54, see fig. 7) extending inward from the inner surface into the recess (see figs. 4, 7).

Re claim 29, Orr discloses the protrusion is a first protrusion (one of 50a/52/54), the sprinkler assembly comprising: a plurality of second protrusions (ribs 48) extending inward from the inner surface into the recess; and a plurality of third protrusions 

Re claim 30, Orr, as modified, discloses the plurality of first reliefs (at 14, 15 taught by Koiwa’s fig. 1) to receive a tool protrusion of a tool to allow torque to be applied to the cap to rotate the first body and the cap (the slots at 14, 15 allow tool to apply torque to the cap, which also would rotate the first body).

Re claim 31, Orr, as modified, discloses the outer surface is at least one of tapered and angled relative to the longitudinal axis (see figs. 3-4 in Orr for tapering and angled relative to central longitudinal axis).

Re claim 33, Orr discloses a cap (10) of a sprinkler assembly, comprising: a body (body of 10) including an annular wall (44) extending along a longitudinal axis (A1; fig. 4) and an end wall (42, 60) coupled to the annular wall, the annular wall having an inner surface and an outer surface (see figs. 1-4), the annular wall and the end wall define a recess (46) to receive a sprinkler (12); and a protrusion (one of 50a, 52, 54) coupled to the body and extending into the recess, the protrusion (one of 50a, 52, 54) engages with the sprinkler (engage at 26 or 28/30) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler or (b) rotation of the cap relative to the sprinkler about the longitudinal axis (par. 38: “cover 10 is securely mounted to sprinkler head 12”).

However, Koiwa discloses a sprinkler assembly, in the same field of endeavor, having a cap H1 with an end wall construction at 11 and 15 (see fig. 1) provided with a plurality of first reliefs (spaces between flanges 14 surrounding radial outer surface of 15) that can receiving a tool, tool protrusion for when the sprinkler is out of reach (par. 29). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr to incorporate the teachings of Koiwa to substitute the end wall 42, 60 of Orr with the end wall having a plurality of relief shown in Koiwa. Doing so would make the easier to manipulate the assembly from a distance, when it is out of reach, as taught by Koiwa in paragraphs 29, 45. The substitution of one known element (end wall with grip) as taught by Orr for another (end wall with grip and tool slots) as taught by Koiwa would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  since the substitution of the end wall construction would have yielded predictable results, namely, providing an engagement surface to manipulate the cap during assembly, disassembly. 


Re claim 34, Orr, as modified, discloses the plurality of reliefs (in view of Koiwa) to receive a tool protrusion of a tool to allow torque to be applied to the cap (see fig. 1 of 

Re claim 35, Orr, as modified, discloses the plurality of first reliefs (in view of Koiwa’s fig. 1: slots between flanges 14, at the outer surface of portion 15) and positioned to be aligned (in straight line, arbitrary line drawn from first reliefs to second reliefs) with a plurality of second reliefs of the sprinkler (see Orr’s fig. 1: opposing corner slots defined between 20 and 28/30).

Re claim 36, Orr discloses the protrusion is a first protrusion (one of 50a or 52, 54), the cap comprising: a plurality of second protrusions (2 of ribs 48 shown in Orr’s fig. 4; or another pair of 52/54, see fig. 7) extending inward from the inner surface into the recess (see Orr’s figs. 4, 7).

Re claim 37, Orr discloses the protrusion is a first protrusion (one of 50a or 52, 54), the cap comprising: a plurality of second protrusions (ribs 48) extending inward from the inner surface into the recess; and a plurality of third protrusions (another pair of 52/54, see Orr’s fig. 7) extending inward from the inner surface into the recess, the plurality of third protrusions (another pair of 52/54, see fig. 7) secure the cap with the cylindrical portion (at 20-32; see figs. 3, 4 and 7; par. 38: “cover 10 is securely mounted to sprinkler head 12”).



Re claim 39, Orr, as modified, discloses the outer surface (of cap 10) is at least one of tapered and angled relative to the longitudinal axis (see Orr’s figs. 3-4).

Re claim 40, Orr, as modified, discloses a plurality of lugs (48) that extend into the recess (46) from the inner surface to prevent movement of a deflector of the sprinkler along the longitudinal axis (A1).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752